SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

618
CA 16-02077
PRESENT: WHALEN, P.J., SMITH, CENTRA, PERADOTTO, AND SCUDDER, JJ.


IN THE MATTER OF MARGARET WOOSTER, CLAYTON S.
"JAY" BURNEY, JR., LYNDA K. STEPHENS AND JAMES E.
CARR, PETITIONERS-APPELLANTS,

                      V                             MEMORANDUM AND ORDER

QUEEN CITY LANDING, LLC, CITY OF BUFFALO PLANNING
BOARD AND CITY OF BUFFALO COMMON COUNCIL,
RESPONDENTS-RESPONDENTS.
(APPEAL NO. 2.)


ARTHUR J. GIACALONE, BUFFALO, AND LIPPES & LIPPES, FOR
PETITIONERS-APPELLANTS.

HOPKINS SORGI & ROMANOWSKI PLLC, BUFFALO (MARC A. ROMANOWSKI OF
COUNSEL), FOR RESPONDENT-RESPONDENT QUEEN CITY LANDING, LLC.

TIMOTHY A. BALL, CORPORATION COUNSEL, BUFFALO (JESSICA M. LAZARIN OF
COUNSEL), FOR RESPONDENTS-RESPONDENTS CITY OF BUFFALO PLANNING
BOARD AND CITY OF BUFFALO COMMON COUNCIL.


     Appeal from a judgment (denominated order and judgment) of the
Supreme Court, Erie County (Donna M. Siwek, J.), entered November 9,
2016 in this CPLR article 78 proceeding. The judgment granted those
parts of respondents’ motions to dismiss the claim of petitioners
alleging that respondents violated the performance bond provisions of
General City Law §§ 27-a (7) and 33 (8) (a).

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs.

     Same memorandum as in Matter of Wooster v Queen City Landing, LLC
([appeal No. 1] ___ AD3d ___ [May 5, 2017]).




Entered:    May 5, 2017                         Frances E. Cafarell
                                                Clerk of the Court